      Fill in this information to identify the case:

      Debtor name Astria Health, et. al.____________________________________________

      United States Bankruptcy Court for the: Eastern District of Washington
                                                                                (State)
      Case number (If known): Lead Case No. 19-01189-11 Jointly Administered
                                                                                                                                              q Check if this is an
                                                                                                                                                   amended filing




    Official Form 204 (Amended Form)
    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest
    Unsecured Claims and Are Not Insiders                                                                                                                        12/15

    A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
    disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
    secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
    largest unsecured claims.


     Name of creditor and complete             Name, telephone number, and     Nature of the claim   Indicate if     Amount of unsecured claim
     mailing address, including zip code      email address of creditor        (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                               contact                         debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                               professional          unliquidated,   total claim amount and deduction for value of
                                                                               services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                               government
                                                                               contracts)
                                                                                                                     Total claim, if     Deduction for        Unsecured
                                                                                                                     partially           value of             claim
                                                                                                                     secured             collateral or
                                                                                                                                         setoff

1     Community Health System                  400 Meridian Blvd,              Loan                                                                       $22,338,815.00
                                               Franklin, TN 3706



     Medefis Consolidated                      PO Box 5068                     Trade Debt                                                                    $2,931,413.44
2
                                               New York, NY 10087-5068



     Washington State Healthcare               PO Box 45500                    Taxes                                                                         $2,701,263.00
3    Authority                                 Olympia, WA 98504-5500



      GE Healthcare Equip Finance               PO Box 641419                   Trade Debt                                                                   $1,388,256.61
4
                                                Pittsburg, PA 15263-1419



5
      Cerner Corporation                        Attn: ACC REC, 5th Floor        Trade Debt            Disputed                                               $1,245,799.22
                                                PO Box 5068
                                                Kansas City, MO 64117


       Washington Emergency Room                Service PC                      Trade Debt                                                                    $1,090,971.48
6
                                                7032 Collection Center Dr.
                                                Chicago, IL 60693-0000


      Central Washington Family Medicine        501 S 5th St.                   Trade Debt                                                                   $1,036,116.64
7                                               Yakima, WA 98902-0000



      Locum Tenens.com                         PO Box 405547                   Trade Debt                                                                    $970,286.31
8
                                               Atlanta, GA 30384-0000




    Official Form 204          Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                         page 1
                19-01189-FLK11                 Doc 25          Filed 05/07/19             Entered 05/07/19 07:32:22                       Pg 1 of 3
    Debtor        Astria Health et. al (Jointly Administered)______________________ Case number (if known)_____________________________________________________
                  Name




     Name of creditor and complete            Name, telephone number, and      Nature of the claim   Indicate if     Amount of unsecured claim
     mailing address, including zip code     email address of creditor         (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                              contact                          debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                               professional          unliquidated,   total claim amount and deduction for value of
                                                                               services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                               government
                                                                               contracts)
                                                                                                                     Total claim, if     Deduction for        Unsecured
                                                                                                                     partially           value of             claim
                                                                                                                     secured             collateral or
                                                                                                                                         setoff

      Medtronic USA Inc.                       4642 Collection Center Dr.       Trade Debt                                                                   $938,433.53
9
                                               Chicago, IL 60693-0000



       Morrison Management Specialist          PO Box 102289                    Trade Debt                                                                   $779,443.28
10
                                               Atlanta, GA 30368-2289



      Stryker Orthopaedics                     PO Box 93213                     Trade Debt                                                                   $765,162.16
11                                             Chicago, IL 60673-3213



      Biotronik Inc.                          6024 Jean Rd.                     Trade Debt                                                                   $741,488.18
12                                            Lake Oswego, OR 97035



       Apogee Medical Management               15059 N Scottsdale Rd.           Trade Debt                                                                   $729,271.90
13                                             Suite 600
                                               Scottsdale, AZ 85254


      CompHealth Associates Inc.               PO Box 972670                    Trade Debt                                                                   $668,830.27
14                                             Dallas, TX 75397-2670



      Johnson & Johnson                        5972 Collection Center Dr.       Trade Debt                                                                   $654,247.03
15    Health Care Sys Inc.                     Chicago, IL 60693



       Theorem Architecture                    210 11th Ave.                    Trade Debt                                                                   $639,448.94
16                                             Suite 42
                                               Yakima, WA 98902


      Healthtech Management Services           5110 Maryland Way                Trade Debt                                                                   $587,868.51
17                                             Suite 200
                                               Brentwood, TN 37027


      Physicians Insurance                     PO Box 84453                     Trade Debt                                                                   $548,460.29
18                                             Seattle, WA 98124-5753



       Zimmer US Inc                           14235 Collections Center Dr.     Trade Debt                                                                   $506,572.60
19
                                               Chicago, IL 60693-0000



       Allied Universal Security Srvs          PO Box 31001-2374                Trade Debt                                                                   $477,613.72
20                                             Pasadena, CA 91110-2374




    Official Form 204            Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                          page 2
                19-01189-FLK11                Doc 25         Filed 05/07/19            Entered 05/07/19 07:32:22                          Pg 2 of 3
 Debtor          Astria Health et. al (Jointly Administered)______________________ Case number (if known)_____________________________________________________
                 Name




     Name of creditor and complete           Name, telephone number, and      Nature of the claim   Indicate if     Amount of unsecured claim
     mailing address, including zip code    email address of creditor         (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                             contact                          debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                              professional          unliquidated,   total claim amount and deduction for value of
                                                                              services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                              government
                                                                              contracts)
                                                                                                                    Total claim, if     Deduction for        Unsecured
                                                                                                                    partially           value of             claim
                                                                                                                    secured             collateral or
                                                                                                                                        setoff

      Fastaff, LLC                            PO Box 911452                    Trade Debt                                                                   $472,778.09
21                                            Denver, CO



      GE Healthcare WI                       15724 Collections Center Dr.      Trade Debt                                                                   $413,003.20
22
                                             Chicago, IL 60693



      Derek Weaver                           2710 Arrowsmith Rd.              Litigation            Disputed                                                $400,000.00
23                                           Sunnyside, WA 98944                                    Unliquidated



      Medline Dept 1080                      PO Box 121080                    Trade Debt                                                                    $390,344.27
24                                           Dallas, TX 75312-1080



      Earl Architects                        301 N. Main St..                 Construction                                                                  $368,935.63
25                                           Landmark Building
                                             Greenville, SC 29601


      Davita Renal Treatment Centers -        PO Box 781607                    Trade Debt                                                                   $368,838.08
26
      WE                                      Philadelphia, PA 19178-1607


      GE Healthcare IITS USA Corp.           15724 Collections Center Dr.      Trade Debt                                                                   $350,499.73
27                                           Chicago, IL 60693



      Boston Scientific Corporation           Walcourt Loop                    Trade Debt                                                                   $321,987.35
28
                                              College Station, TX 77845


      Pacific Power                           PO Box 26000                     Trade Debt                                                                   $318,657.26
29                                            Portland, OR 97256-0001



      Medpartners HMA LLC                     PO Box 744869                    Trade Debt                                                                   $310,038.47
30                                            Atlanta, GA 30374-4869




 Official Form 204              Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                          page 3




                19-01189-FLK11               Doc 25         Filed 05/07/19            Entered 05/07/19 07:32:22                          Pg 3 of 3
